UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52188 SADHANA EQUITY INVESTMENT, INC. (Exact name of registrant as specified in its charter) Florida 20-5122076 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 854 NE 78th Street Boca Raton, Florida 33487 (Address of principal executive offices) (Zip Code) (831)603-6539 (Issuer’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at March 31, 2008 Common Stock, no par value per share 5,000,000 shares -1- SADHANA EQUITY INVESTMENT, INC. TABLE OF CONTENTS PAGE Part I Financial Information Item1. Financial Statements (unaudited) 3 Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 9 Item4. Controls and Procedures 10 Part II Other Information Item6. Exhibits 11 Signatures 12 Exhibit 31.1 Exhibit 32.1 -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET March 31, 2008 December 31, 2007 (unaudited) ASSETS CURRENT ASSETS: Cash & equivalents $ - $ 4,980 Total Assets $ - $ 4,980 LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable & accrued expenses $ 5,712 $ 9,521 SHAREHOLDERS' DEFICIENCY Common stock (no par value, 100,000,000 shares authorized; 5,000,000 issued and outstanding) 5,000 5,000 Common stock warrants 10,187 10,187 Deficit accumulated during the development stage (20,899 ) (19,728 ) $ (5,712 ) $ (4,541 ) Total Liabilities and Shareholders' Deficiency $ - $ 4,980 -3- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Cumulative from For the three months ended March 31, 2008 For the three months ended March 31, 2007 July 5, 2006 (Inception) through March 31, 2008 Revenue: $ - $ - $ - Expenses: General and Administrative 1,171 6,468 20,899 Net (loss) $ (1,171 ) $ (6,468 ) $ (20,899 ) Basic and diluted net loss per share $ - $ - $ - Weighted average number of shares used in calculating basic and diluted net loss per share 5,000,000 5,000,000 -4- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, 2008 For the three months ended March 31, 2007 Cumulative from July 5, 2006 (Inception) through March 31, 2008 OPERATING ACTIVITIES: Net loss $ (1,171 ) $ (6,468 ) $ (20,899 ) Common stock warrants issued for debt - - 10,187 Increase (decrease) in accounts payable (3,809 ) 6,468 5,712 Net cash used in operating activities (4,980 ) - (5,000 ) FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 5,000 NET INCREASE IN CASH & CASH EQUIVALENTS - - - CASH & CASH EQUIVALENTS, BEGINNING BALANCE 4,980 5,000 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ - $ 5,000 $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION NONCASH INVESTING AND FINANCING TRANSACTIONS Taxes paid $ - $ - $ - Interest paid $ - $ - $ - -5- SADHANA EQUITY INVESTMENT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2008 Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period July 5, 2006 (Inception) through December 31, 2007 were filed on February 22, 2008 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2008 and for the period ended July 5, 2006 (Inception) through March 31, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Note 2 - Accounting Policies and Operations Organization Sadhana Equity Investment, Inc. (the “Company”), a development stage company, was incorporated in Florida on July 5, 2006. The Company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other type of business combination with a domestic or foreign business. At March 31, 2008, the Company had not yet commenced any formal business operations and all activity to date related to the Company formation, capital stock issuance, professional fees with regard to filings with the Securities and Exchange Commission and identification of businesses. The Company’s fiscal year ends on December 31st. Cash And Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Earnings Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, "Earnings per Share (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. -6- Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.
